Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Beierwaltes et al (US 2016/0229709) or Moller et al (US 2015/0144564) in view of Shearer et al (US 2015/0128672),  further in view of Scharf (US 2010/0162780). Beierwaltes et al and Moller et al both disclose processes for removing contaminants from water using biochar. (See the Abstract and Paragraphs [0013] through [0016] of Beierwaltes et al, and the Abstract and Paragraphs [0013] and [0014] of Moller et al.) The difference between the processes disclosed by Beierwaltes et al and Moller et al, and that recited in claim 39, is that Beierwaltes et al and Moller et al do not disclose that the biochar should be treated by infusing a solution containing between .1-20% surfactant into the pores by a forced, assisted or accelerated infusion process that also removes solids or liquids from the pores of the biochar, wherein at least 10% of the pore volume of the pores of the biochar are filled with the treating solution. Shearer et al disclose biochar wherein the porosity and/or .
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al in view of Scharf , further in view of Cheiky et al (US 2013/0192321) (newly cited). Shearer et al disclose biochar wherein the porosity and/or water holding characteristics of the biochar was altered by treatment with a surfactant. (See Paragraph [0087].) The difference between the process and composition disclosed by Shearer et al, and that recited in claims 37 and 38, is that Shearer et al do not disclose that the biochar should constitute biochar fines, wherein the biochar fines comprise an equivalent diameter of at least about 0.1 mm to at most about 0.5 mm, and wherein the biochar fines are treated by infusing the surfactant solution by a forced, assisted, or accelerated infusion process that also removes solids or liquids from the pores. Scharf discloses in Paragraph [0022] that a partial vacuum within the pores of biochar will draw a water bath and its dissolved agents into the pores of the biochar. Cheiky et al disclose in Paragraph [0048] that biomass is typically ground to a particle size ranging from 0.001 inch to 1 inch in diameter for use as a soil amendment.  It would be obvious to treat the biochar of Shearer et al by infusing the solution containing the surfactant into the pores by using the vacuum of Scharf. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose in Paragraph [0087] that the porosity and/or holding characteristics of the biochar can be altered by treatment with a surfactant, and Scharf discloses the technique of depositing agents into the pores of biochar by providing a vacuum. It would be further obvious from Cheiky et al to treat biochar particles having an equivalent diameter of at least about 0.1 mm to .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 11, 15, 17, 18, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the pre-treated biochar is biochar which has already been pre-treated and then is again pretreated by the recited infusion method, or whether the claims embrace the pre-treatment of biochar that has not previously been pre-treated. In claim 8, there is no clear antecedent basis for “the treated biochar”. In claim 11, there is no clear antecedent basis 
This application apparently discloses allowable subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736